In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated September 25, 2001, which denied their motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiffs established that the defendant failed to yield the right of way to the motor vehicle operated by the injured plaintiff, and made out a prima facie case that the accident resulted from the defendant’s negligence (see Vehicle and Traffic Law § 1142 [a]; Maxwell v Land-Saunders, 233 AD2d 303). *565However, in opposition, the defendant raised issues of fact as to the injured plaintiff’s comparative negligence (see King v Washburn, 273 AD2d 725; Patti v Fenimore, 181 AD2d 869; cf. McClelland v Seery, 261 AD2d 451; Gravina v Wakschal, 255 AD2d 291; Snow v Howe, 253 AD2d 870). Therefore, the plaintiffs’ motion for partial summary judgment on the issue of liability was properly denied. Ritter, J.P., Feuerstein, Adams and Rivera, JJ., concur.